DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-23 and 25-34 are pending, with claims 1, 3-23 and 25-34 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1, 3-23 and 25-34 are allowed.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amended claims submitted on 07/06/2022 overcome the prior art of record. The prior art of record does not disclose a second sealing device, where the second side of the diamond is sealed apart from the sealed environment by the second sealing device located on the second side of the diamond. This prevents leakage of fluid from the sealed harsh environment form passing between the diamond and the housing (instant specification pg. 7, lines 15-28).
Vrolijk et al. WO 2014026929 A1, hereinafter Vrolijk is prior art and discloses a sensor device (Fig 3) with a housing (30) and a diamond (32). A single sealing device (33) is located on both the first and second side of the diamond (Fig 3) to adhere the diamond to the housing, but does not disclose a second sealing device, where the second side of the diamond is sealed apart from the sealed environment by the second sealing device located on the second side of the diamond.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797